Citation Nr: 0915108	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-41 763	)	DATE
	)
	)

On appeal from the
Department of   Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for polyneuropathy, 
including as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1967 to 
October 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Wichita, Kansas.

The Veteran testified before the undersigned Member of the 
Board at a hearing held at the RO in North Little Rock, 
Arkansas in December 2008.

This appeal was previously remanded by the Board in September 
2007 and again in August 2008.  Unfortunately, this case must 
again be remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This matter was remanded in August 2008 to enable the Veteran 
to testify before a current Member of the Board, because the 
Board Member who presided over the Veteran's hearing in April 
2006 was no longer employed by the Board.  In accordance with 
the remand, a hearing was held before the undersigned Member 
of the Board at the RO in North Little Rock, Arkansas in 
December 2008.  

On February 23, 2009, the Veteran submitted additional 
evidence.  The Veteran claimed that he was now diagnosed with 
diabetes, and asked that this information be considered in 
evaluating his claim for service connection for peripheral 
neuropathy.  The Veteran also submitted a letter from his 
physician dated February 5, 2009, informing him that his lab 
results showed early diabetes and that a repeat test was 
necessary.  Subsequently, the Veteran's representative 
submitted argument that was premised, in part, on the new 
evidence indicating that the Veteran may have early diabetes.  
The Veteran's submission, and his representative's argument, 
suggest that the Veteran is advancing a new theory that his 
peripheral neuropathy is secondary to his diabetes.

The Board finds that the Veteran's submission constitutes a 
claim for service-connection for diabetes that is 
inextricably intertwined with the current claim for service 
connection for peripheral neuropathy.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 
'inextricably intertwined' when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  Service connection 
for peripheral neuropathy as secondary to diabetes may not be 
granted unless the Veteran's diabetes was caused by his 
service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should fully develop and 
adjudicate the Veteran's claim for service 
connection for diabetes.  Any records 
should be obtained and an examination, to 
confirm the presence of the disorder 
should be undertaken if needed.  The 
Veteran is reminded, that if the claim his 
denied, he has responsibilities to 
disagree and appeal in a timely fashion or 
the appeal may be closed.

2.  In connection with the development of 
the above claim, if service connection is 
granted, additional opinion should be 
obtained.  If service connection is not 
granted, diabetes is not clinically 
established, or an appeal is not completed 
further development as set forth herein is 
not needed.  If diabetes is found and 
service connected, the Veteran's records 
should be forwarded to an appropriate 
physician to offer an opinion as to 
whether there is any relationship between 
the diabetes and the polyneuropathy at 
issue.  This should include a discussion 
of whether the diabetes causes a permanent 
increase in the underlying impairment 
beyond the natural course.  If an 
examination is needed to enter the 
opinion, such examination should be 
scheduled. 

3.  After the above development is 
completed, the Veteran's claim for service 
connection for his peripheral neuropathy 
should be readjudicated, as appropriate.  
If needed, the SSOC should specifically 
address whether service connection may be 
granted on a secondary basis.  If the 
determination remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with a 
SSOC and given an opportunity to respond
		
Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of   Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



